Citation Nr: 1712966	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June to October 1997, February to May 2003, and from July 2006 to December 2007.  He participated in Operation Iraqi Freedom and received the Army Commendation Medal and Combat Action Badge.

 These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board found that a claim for TDIU had been raised by a February 2011 statement from the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a January 2012 remand, the Board directed VA to obtain any outstanding records relevant to the Veteran's claims.  Additionally, the Board directed VA to obtain an opinion on the functional impact of all of the Veteran's service-connected disabilities on his employability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary before adjudication of the Veteran's appeal.  The Board notes that the statement dated February 2011 indicates that the Veteran may have participated in vocational rehabilitation through VA.  Other VA records indicate the Veteran completed the program and became a Social worker.  See VA lumbar spine examination dated May 2016.  

Since the vocational rehabilitation records could have some bearing on the TDIU claim, but have not yet been associated with the record, they should be obtained.  Generally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  
Additionally, VA should obtain the Veteran's outstanding treatment records from VA facilities and make appropriate efforts to obtain medical records from other sources the Veteran identifies.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Vocational Rehabilitation records.

2.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims, specifically VA treatment records that have not been associated with the claims file.  If any requested records are not available; the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU. 

4.  Then, readjudicate the claims.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




